UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1716


MONICA M. TAYLOR,

                  Plaintiff – Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                  Defendant – Appellee,

SOCIAL SECURITY ADMINISTRATION,

                  Party-in-Interest – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00307-HEH)


Submitted:    November 13, 2008            Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica M. Taylor, Appellant Pro Se. Jonathan Holland Hambrick,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

        Monica     M.     Taylor     appeals       the   district      court’s      order

accepting      the      magistrate    judge’s      recommendation      and    affirming

the     Commissioner’s          denial    of        Taylor’s     applications        for

disability insurance benefits and supplemental security income.

We must uphold the district court’s disability determination if

the     decision     is    supported     by       substantial    evidence     and    the

correct law was applied. See 42 U.S.C.A. § 405(g) (West Supp.

2008); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).                             We

have reviewed the record and the district court’s order and find

no reversible error.            Accordingly, we affirm on the reasoning of

the district court. See Taylor v. Astrue, No. 3:07-cv-00307-HEH

(E.D.    Va.     Apr.     23,   2008).    We       dispense     with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                              2